DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.         The present office action is made in response to the amendment filed by applicant on 11/01/2021. It is noted that in the amendment, applicant has made changes to the specification and the claims.
A) Regarding to the specification, applicant has submitted a substitute specification with its marked-up copy showing the changes to the specification and a statement that the substitute specification does not contain any new matter, see amendment on 11/02/2021, pages 4 and 6, and
B) Regarding to the claims, applicant has canceled claims 1-11 and 17. There is not any claim being amended or added into the application. The pending claims are claims 12-16 and 20 which claims are examined in the present office action.
Response to Arguments
3.         The amendments to the specification and the claims as provided in the amendment of 11/01/2021, and applicant's arguments provided in the mentioned amendment, pages 6-8, have been fully considered and are sufficient to overcome all objections to the specification and rejections to the claims as provided in the office action of 8/6/2021.

Drawings
4.         The replacement sheet contained corrected figure 3A was received by the Office on 6/22/2021. As a result of the changes to the drawings, the application now contains a total of nine sheets of figures 1, 2A-2E, 3A-3B, 4, 5A-5B and 6-7 which includes eight sheet of figures 1, 2A-2E, 3B, 4, 5A-5B and 6-7 as filed on 3/11/19, and one replacement sheet contained figure 3A as filed on 6/22/2021.  The mentioned nine sheets of figures 1, 2A-2E, 3A-3B, 4, 5A-5B and 6-7 are now approved by the examiner.
Specification
5.       The substitute specification filed 0n 11/01/2021 has been entered.
6.	The lengthy specification which was amended by the amendment of 11/01/2021 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
7.          Claims 12-16 and 20 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
The method of fabricating an optical substrate as recited in the present independent claim 12 is allowable with respect to the prior art, in particular, the US Publication No. 2012/0081703 and the US Patent No. 7,609,378 by the limitations related to the steps of forming the structure of the optical substrate as recited in the features thereof “performing an etching … optical-enhancement nanoparticles” (claim 12, lines 5-10). Such steps of forming the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.       A copy of form PTO-1449 filed by applicant on 3/11/2019 is attached with the present office action. It is noted that all references listed in the mentioned form has been lined-through because all references had been considered and a copy thereof was mailed to applicant in the office action of 3/23/2021. The reason for remailer of the present form PTO-1449 is that the present form PTO-1449 now contains information related to the application serial number and the filing date of the present application.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872